DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-18 of U.S. Application No. 16/662105 filed on 10/24/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed01/17/2021. Claims 1, 4, 7 and10-13 have been amended. Claims 3, 9 and 15 were canceled. Claims 1-2, 4-8, 10-14 and 16-18 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-18 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-18 have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-8, 10-14 and 16-18 are allowed over the prior art of record.
As per claim 1-2, 4-8, 10-14 and 16-18 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach the consideration of a "predefined pick-up velocity" into the trajectory performance profile of the autonomous vehicle. Zhu is silent regarding "applying to the autonomous vehicle, after attaining a predefined pick-up velocity, a 
Moreover, in Zhu, the sample points are grouped into three sets based either on predetermined distance apart from each other or proportional to a current velocity, to determine a curvature. Therefore, Zhu fails to disclose "applying to the autonomous vehicle, after attaining a predefined pick-up velocity, a combination of a plurality of linear velocities and a plurality of angular velocities corresponding to the predefined pick-up velocity," as recited in claim 1 (emphasis added). While Zhu discloses applying a curvature-based sampling algorithm, in which maximum curvature for reference line is determined, Zhu is completely silent regarding "determining a curvature of the second trajectory traversed by the autonomous vehicle corresponding to each combination of the plurality of linear  Application No.: 16/662,105Attorney Docket No.: 11612.0880-00000velocities, the plurality of angular velocities, and the predefined pick-up velocity," as recited in claim 1.

Therefore the prior art fails to teach:

A method of navigating an autonomous vehicle, the method comprising: generating, by a navigation unit, a first trajectory based on a path of navigation for the autonomous vehicle; determining, by the navigation unit, a current velocity and present load of the autonomous vehicle; measuring, by the navigation unit, a curvature of a curved segment in the first trajectory; matching, by the navigation unit, the measured curvature of the curved segment with at least one of a curvature of a second trajectory from a trajectory performance profile of the autonomous vehicle, wherein the trajectory performance profile of the autonomous vehicle is generated based on: applying to the autonomous vehicle, after attaining a predefined pick-up velocity, a combination of a plurality of linear velocities and a plurality of angular velocities corresponding to the predefined pick-up velocity; and determining a curvature of the second trajectory traversed by the autonomous vehicle corresponding to each combination of the plurality of linear velocities, the plurality of angular velocities, and the predefined pick- up velocity; Application No.: 16/662,105 Attorney Docket No.: 11612.0880-00000 selecting, by the navigation unit, an optimal trajectory from the trajectory performance profile based on the matching and the current velocity and the present load of the autonomous vehicle; and navigating, by the navigation unit, the autonomous vehicle along the optimal trajectory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668